                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

 TILLMAN INFRASTRUCTURE LLC,                           )
                                                       )
                          Plaintiff,                   )
                                                       )
 v.                                                    )
                                                       )
 THE CITY OF COLE CAMP, MISSOURI,                      )
                                                       )
 Serve: Ami Dieckman, City Clerk                       )
        401 West Main Street                           )
        Cole Camp, MO 65325                            )
                                                       )
                        Defendant.                     )

                                       VERIFIED COMPLAINT

        COMES NOW Plaintiff Tillman Infrastructure LLC (“Tillman”), by and through its

 attorney, and for its Complaint against Defendant The City of Cole Camp, Missouri (“City”)

 states and alleges as follows:

                                   NATURE OF THE MATTER

       This action seeks relief from the City’s improper and arbitrary denial of Tillman’s request

for a special use permit. Tillman sought the permit to allow construction of a telecommunications

tower to improve wireless communication service in the Benton County, Missouri, area. Tillman

complied with all of the City’s application requirements – Tillman submitted an Impact Study

concluding that the construction would have no adverse impact on adjacent property values, and

participated in the City’s Planning and Zoning and Council Meetings. At the hearing, City Council

Members discussed issues that are improper under Missouri law including Tillman's business

decisions, collocation options and environmental factors. Despite clear compliance, advice, and

support, the City ultimately denied Tillman’s Application and did no without providing any formal

explanation in writing of its reasoning for the denial.
                                                   1

           Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 1 of 17
        1.       The City’s denial violates the Federal Telecommunications Act of 1996 (“TCA”),

as the City did not provide a substantive denial in writing and the denial is not based on

substantial evidence in the record. The City’s denial also violates Missouri state laws, including

R.S.Mo. §§ 67.5094, et seq. (the “Missouri Siting Act”), when the City considered prohibited

criteria. Tillman seeks declaratory, injunctive, and mandamus relief pursuant to 47 U.S.C. §332 and

28 U.S.C. §2201, requesting that the City be ordered to accept Plaintiff’s Application or the Application be

deemed accepted, and that Plaintiff be granted a special use permit.

                                                PARTIES

        2.        Tillman Infrastructure, LLC, is, and at all times relevant hereto, has been a

Delaware limited liability company registered to do and doing business in the State of Missouri.

        3.       The City of Cole Camp, Missouri, is organized under the laws of the State of

Missouri and has the capacity to sue and be sued. The City is a municipal corporation and a home

rule charter city within Benton County with a Mayor-Board of Aldermen form of government.

The City is empowered by the Code of Ordinances of the City of Cole Camp (“Code”) Article IV

§ 405.010, §405.265, and R.S.Mo. Chapter 89 to issue special use permits.

                                        JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and §1367 because these claims arise under the laws of the United States, specifically 47

U.S.C. §332(c)(7).

        5.       This case presents an actual controversy under Article III of the United States

Constitution and 28 U.S.C. §2201 because the City has violated Tillman’s federal rights under the

TCA.

        6.       This Court has supplemental jurisdiction under 28 U.S.C. §1367(a) for Plaintiff’s

state law claims under R.S.Mo. § 67.5090, et seq.


                                                      2
             Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 2 of 17
        7.        Venue is proper in this Court because the City is in this judicial district where the

events and/or omissions giving rise to this action occurred, and the property affected is located

within this judicial district.

        8.        The TCA provides that “the Court shall hear and decide such action on an

expedited basis.” 47 U.S.C. §332(c)(7)(v).

                                 FACTS COMMON TO ALL COUNTS

        9.        Tillman is in the wireless telecommunications industry and places, constructs,

modifies, operates, and manages telecommunication infrastructure on behalf of its clients across

the United States.

        10.       One of Tillman’s clients is First Net (AT&T) [“AT&T”], which holds one or

more licenses granted by the Federal Communications Commission (“FCC”), to provide

commercial radio services, or wireless telecommunication services, across the United States.

        11.       In this case, AT&T engaged Tillman to locate, build, and operate a

telecommunications tower for use by AT&T to provide wireless telecommunication services in

Benton County, Missouri.

                                        PROPOSED TOWER

        12.       AT&T provides wireless communications services in Missouri. To address

coverage and capacity issues for its cellular network in the Benton County area, AT&T engaged

Tillman to locate, construct, and operate a telecommunications tower in Cole Camp, Missouri.

        13.       Tillman conducted an analysis of potential tower sites in the Cole Camp area,

including property owned by Klark S. Bohling (“Property Owner”) identified as:

         Parcell ID# 02-7.0-36-000-000-002.000
         Sec 36 Twn 43 Rng 21—W ½ NWNW NE ¼
         Deed Book 0526 Page 0344
         Acres: 4.97
         Situs Address: Hazlett Drive, Cole Camp, MO 65325

                                                    3
              Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 3 of 17
(“Property”). Tillman and the Property Owner executed a lease to allow Tillman the right to lease

certain portions of the Property for placement of a 250-foot monopole telecommunications tower

(“Proposed Tower”).

       14.       The Property is zoned Agricultural, which permits the Proposed Tower with a

special use permit.

       15.       The addition of the Proposed Tower to the Property would have no effect on the

aesthetics or character of the surrounding area. The Proposed Tower would be surrounded by a

chain link fence.

                              COLE CAMP’S ZONING CODE
       16.       The Code of Ordinances § 405.265 (“Land Development Code”) provides:

       D.       Non-Residential Districts. In non-residential districts, all freestanding wireless
       communications antenna support structures more than ninety (90) feet in height, including
       the antenna(s) installed on the support structures, or located less than three hundred (300)
       feet from a lot zoned for residential use shall be considered a special use requiring review
       and approval….

       E.       Location And Height. It is the express intent of the City to encourage the location of
       new wireless communications antennas on existing structures, including buildings, utility
       poles, and equipment, and wireless communication support structures designed for co-
       location. Sites for new installation of support structures are encouraged to be as visually
       unobtrusive as possible by locating near existing trees, utility poles or towers, or similar
       elements that serve to screen or divert attention from the new support structure, and locating
       outside of primary views along major roads. Sites for new installation of support structures
       are encouraged to be as compatible as possible with surrounding land uses by avoiding
       locations in or near residential areas and locating in rear service areas, or other low
       visibility areas of business parks and intensely commercialized areas whenever possible.
       All antennas and antenna support structures shall comply with these standards:

       1.      Setbacks. All antenna support structures and the antennas installed on those support
       structures, including all elements or parts thereof, shall conform to the minimum yard
       setback standards of the district in which it is to be located.

       2.      Additional setback from certain facilities and structures. In addition to complying
       with the district setback standards, towers used as antenna support structures shall be
       located on the property so as to provide a minimum distance equal to fifty percent (50%) of
       the height of the structure from any residential structure or any aboveground utility power
       lines other than applicant's service lines or a distance equal to that from the top of the

                                                  4
             Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 4 of 17
support structure to a break point certified by a professional engineer or as evidenced by the
manufacturer's specifications.

3.     Height. Wireless antennas and associated structures should be installed at the lowest
possible height to meet signal coverage needs. It is a goal of the City to minimize new
construction of antenna support structures through collocation, however, factors such as
compatibility with adjacent land uses and aesthetics should be given consideration in
circumstances when it may be more appropriate to construct lower support structures
without collocation capability.

4.      Consideration of alternative locations. For any proposed location that requires a
special use permit, evidence shall be submitted to demonstrate that:

a.      All reasonable alternatives not requiring a special use permit have been exhausted,
and that the requested location is the most appropriate site available to serve the need
identified considering compatibility with adjacent land uses and visual obtrusiveness; and
b.      No land owned by any agency of the Federal or State government, or by any
political subdivision of the State, is available for locating the structure or tower.

F.     Design And Aesthetics. Installations of all antennas, antenna support structures, and
accessory equipment shall meet the following standards, which shall be reflected on the
drawings submitted for all relevant approvals:

1.      Support structures. All antenna support structures less than one hundred seventy-
five (175) feet in height shall be of monopole design, and if more than seventy (70) feet in
height, shall be constructed to accommodate multiple users while still meeting the aesthetic
guidelines of this Section. Lattice towers and guyed support structures may only be
approved where there is clear and convincing evidence that the communication objectives
cannot be reasonably obtained utilizing one (1) or more lower monopole towers.

2.      Antennas. All anticipated antennas and mounting hardware should be shown on
drawings for initial approval. Mounting details for similar types of antennas should be
visually consistent, and mounting locations for multiple antennas on a single support
structure should be coordinated in design, and spaced and balanced to give a planned and
uncluttered appearance. Installation of additional antennas beyond those reflected in initial
approvals may be administratively approved if they meet these design guidelines.

3.       Equipment cabinets and other ground-level equipment. When located in any
District, equipment cabinets and other ground-level equipment shall be located within an
enclosed building which shall be architecturally compatible with surrounding properties.
Otherwise, ground-level equipment shall be enclosed with an architecturally compatible
fence with a landscape buffer. This requirement may be waived when the design of the
facility does not warrant a fence, e.g., a flag pole design or a similar stealth design.

4.     Building and roof mounted antennas screening. All communication antennas
located in non-residential districts must be architecturally compatible and integrated with
the building or structure on which they are located. For purposes of this Section
"architecturally compatible" is a design intended to convey a clean appearance and help
                                          5
   Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 5 of 17
       minimize the visual impacts of the antennas and their support structures. Associated rooftop
       equipment shall also be screened from public view with architectural treatment compatible
       with the building architecture. Painting of the equipment alone shall not satisfy this
       requirement. If not adequately screened by a roof parapet, rooftop screening of associated
       equipment shall be provided with the use of architectural panels, walls or building features
       of similar appearance and materials.

       5.      Illumination. Antennae support structures shall not be artificially lighted, unless
       required by the FAA or other applicable authority. If lighting is required, the lighting
       alternatives and design chosen shall cause the least disturbance to the surrounding
       properties.

       17.      Code of Ordinances § 405.265.4, Consideration of alternative locations, has been

superseded by R.S. Mo. § 67.5094 (2), which provides that an authority shall not “[e]valuate an

application based on the availability of other potential locations for the placements of wireless

support structures or wireless facilities, including without limitation the option to collocate instead

of construct a new wireless support structure or for substantial modifications of a support

structure….”    Nevertheless, Tillman conducted an initial and thorough analysis of available

collocation opportunities on existing wireless towers within the same search ring defined by the

applicant before contacting any landowners in the search area.

                                    PERMIT APPLICATION

       18.       On February 4, 2021, Tillman submitted a Special Use Permit Application to the

City for a Special Use Permit (“Permit”) to build the Proposed Tower on the Property

(“Application”). A copy of the Application is attached hereto as Exhibit 1. The entirety of

Tillman’s Application and supporting documents are included in the record of the City’s hearing

and determination regarding the Application. As a part of the relief sought in this pleading, Tillman

seeks an Order requiring the City to certify to this Court a true, full and complete copy of the

records of the acts and procedures involved in the denial of Plaintiff’s Application so that this

Court may review the records and adjudicate upon the legality of the proceedings under the TCA.

       19.      The Property Owner signed the cover letter accompanying Plaintiff’s Application,

                                                  6
             Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 6 of 17
and requesting a special use permit on the Property, attached hereto as Exhibit 2.

        20.      Tillman submitted a Value Impact Study, dated April 9, 2021, in advance of the

City Council Meeting which is attached hereto as Exhibit 3. The Value Impact Study concluded

that “[T]he proposed cell tower development will not measurably impact the value of surrounding

homes.” Exhibit 3, page 1.

        21.      Tillman also submitted a letter, dated April 15, 2021, confirming its agreement to

obtain a $50,000.00 bond to cover any damage that would potentially be caused during the

construction of the Proposed Tower, attached hereto as Exhibit 4.

        22.      On March 9, 2021, the City Planning and Zoning Commission held a public

meeting regarding the Application. The City Planning and Zoning Commission’s action on the

Permit resulted in a tie.

                                   CITY COUNCIL CONDUCT

        23.      On April 15, 2021, at the City’s regular City Council meeting, the City opened and

closed a public hearing on the Application (also known as Ordinance 525).

        24.      At the public hearing, City Council Members raised several considerations

regarding the Application expressly forbidden by Missouri law. For example, City Council

Members Meuschke and Lock raised the issues of whether the City could hire a third party to

prepare a report on the project regarding how the Property was selected, and why another location

was not selected. Meuschke raised the issue of the availability of collocation. City Council Member

Ives expressed opposition to the chosen location, and stated that there were “other spots” that

“would be better.” Ives then stated: “[A]ll that power that's coming from that tower does affect

things, it does affect humans, it does affect animals, and we all know that, or should know that, but

-- it will cause a milk cow to quit producing milk, just like a power line.”         Mayor Bormann

allowed members of the public to make statements regarding their opposition to the proposed

                                                  7
              Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 7 of 17
location and concerns for public health.

                                          PERMIT DENIAL

        25.      After reading Ordinance 525, an ordinance granting a special use permit to Tillman

Infrastructure, LLC, for telecommunication tower for property located on Hazlett Drive in the City

of Cole Camp, Missouri, there was a motion and second to read the ordinance a second time.

        26.      The motion to read Ordinance 525 a second time, as required by Code §110.070,

Procedure to Enact, failed, thus resulting in the denial of the Application. No further explanation

of the denial was provided by the City.

                      COUNT I — VIOLATION OF 47 U.S.C. § 332(c)(7)(B)(iii)
                 (FAILURE TO PROVIDE DENIAL “IN WRITING” UNDER TCA)

        27. Plaintiff restates and incorporates by reference paragraphs 1 through 26 above as if

fully set forth herein.

        28.      The TCA comprehensively addresses telecommunications policy and the

development of facilities to provide telecommunications services throughout the United States.

The TCA restricts the authority of local governments to prevent the development of

telecommunications towers needed to provide adequate wireless communications services.

        29.       The stated purpose of the TCA is “to promote competition and reduce regulation

in order to secure lower prices and higher quality services for American telecommunications

consumers and encourage the rapid deployment of new telecommunications technologies.”

(Preamble to the TCA).

        30.      The TCA also provides that “[a]ny decision by a State or local government or

instrumentality thereof to deny a request to place, construct, or modify personal wireless services

facilities shall be in writing and supported by substantial evidence contained in a written record.”

42 U.S.C. § 332(c)(7)(B)(iii).

        31.      Under the TCA, a written denial must describe the reasons for the denial and include
                                                  8
              Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 8 of 17
a sufficient explanation of the reasons for the denial to allow a reviewing court to evaluate the

evidence in the record that supports those reasons. See T-Mobile S., LLC v. City of Roswell, Ga.,

135 S. Ct. 808, 815 (2015); Sprint Spectrum, L.P. v. Platte Cty., Mo., 578 F.3d 727, 732 (8th Cir.

2009).

         32.      The City provided no written denial to Tillman’s Application, and provided no

substantive explanation of the denial or the reasons for the denial.

         33.      The City’s failure to provide an explanation of the reasons for its denial leaves the

reviewing court without the ability to evaluate the denial, violating the 47 U.S.C. §

332(c)(7)(B)(iii) “in writing” requirement.

         34.      The TCA provides, in pertinent part, that:

                   Any person adversely affected by any final action or failure to act by
                   a State or local government or any instrumentality thereof that is
                   inconsistent with this subparagraph may, within 30 days after such
                   action, or failure to act, commence an action in any court of
                   competent jurisdiction. The court shall herein decide such action on
                   an expedited basis….

47 U.S.C. §332(c)(7)(B)(v).

         35.      Tillman is a “person[s] adversely affected” as that term is used in 47 U.S.C.

§332(c)(7)(B)(v); 47 U.S.C. §153(39).

         36.      Wireless telecommunications service is a “personal wireless service” for purposes

of the TCA. 47 U.S.C. §332(c)(7)(C)(i).

         37.      The TCA has been interpreted to vest courts of competent jurisdiction with authority

to grant mandamus relief if such relief would be warranted under the circumstances.

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

                i. Issue an Order declaring that the City’s denial of Plaintiff’s Application violates
                   the "in writing" requirement of 47 U.S.C. § 332(c)(7)(B)(iii), and Plaintiff’s
                   Application is therefore deemed approved;

                ii. Issue an expedited mandatory injunction or writ of mandamus compelling the City

                                                    9
               Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 9 of 17
                    to issue the Permit, and any other permits necessary for Plaintiff to begin
                    construction of the Proposed Tower, in accordance with Plaintiff’s Application;

              iii. Issue an Order requiring the City to certify to this Court a true, full and complete
                   copy of the record of the acts and procedures involved in the denial of Plaintiff’s
                   Application so that this Court may review the data and records and adjudicate
                   upon the legality of said proceedings under the TCA;

              iv. Issue an Order reserving jurisdiction to this Court to resolve any issues between
                  the parties as to further permit issues;

               v. Issue an award of Tillman’s costs, including reasonable attorney’s fees as may be
                  allowable under law; and

               vi. Provide for such other and further relief as the Court deems just and proper.

                       COUNT II — VIOLATION OF 47 U.S.C. § 332(c)(7)(B)(iii)
                        (LACK OF SUBSTANTIAL EVIDENCE UNDER TCA)

        38.         Plaintiff restates and incorporates by reference paragraphs 1 through 37 above as if

fully set forth herein.

        39.         The TCA provides that “[a]ny decision by a State or local government or

instrumentality thereof to deny a request to place, construct, or modify personal wireless services

facilities shall be in writing and supported by substantial evidence contained in a written record.”

42 U.S.C. § 332(c)(7)(B)(iii).

        40.         Based on the record before the City, the City’s denial of Plaintiff’s Application is

not supported by substantial evidence and as such is a violation of the TCA.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

               i.    Declare that the City’s denial of Plaintiff’s Application is not supported by
                     substantial evidence in the written record in violation of the TCA;

              ii.    Issue an Order prohibiting the City from denying the Application;

           iii.      Issue an Order requiring the City to complete the ministerial act of approving the
                     Application;

           iv.       Issue a writ of mandamus directing the City to discharge its duties properly and
                     to approve the Application;

              v.     Issue an Order requiring the City to certify to this Court a true, full and complete
                                                     10
          Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 10 of 17
                       copy of the record of the acts and procedures involved in the denial of Plaintiff’s
                       Application so that this Court may review the data and records and adjudicate
                       upon the legality of said proceedings under the TCA;

           vi.         Issue an Order reserving jurisdiction to this Court to resolve any issues between
                       the parties as to further permit issues;

          vii.         Issue an award of Tillman’s costs, including reasonable attorney’s fees as may be
                       allowable under law; and

         viii.         Provide for such other and further relief as the Court deems just and proper.

               COUNT III — VIOLATION OF 47 U.S.C. § 332(c)(7)(B)(iv)
          (IMPROPER CONSIDERATION OF HEALTH EFFECTS UNDER TCA)

        42.           Tillman restates and incorporates by reference paragraphs 1 through 41 above as if

fully set forth herein.

        43.           The City’s denial of the Application violates the TCA because it was based on the

environmental effects of radio frequency emissions. 47 U.S.C. § 332(c)(7)(B)(iv).

        44.           As a result of the City’s decision to deny Tillman’s Application, Tillman has

suffered and will continue to suffer irreparable harm.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

                 i.      Declare that the City’s denial of Plaintiff’s Application is not supported by
                         substantial evidence in the written record in violation of the TCA;

               ii.       Issue an Order prohibiting the City from denying the Application;

              iii.       Issue an Order requiring the City to complete the ministerial act of approving
                         the Application;

              iv.        Issue a writ of mandamus directing the City to discharge its duties properly and
                         to approve the Application;

               v.        Issue an Order requiring the City to certify to this Court a true, full and
                         complete copy of the record of the acts and procedures involved in the denial
                         of Plaintiff’s Application so that this Court may review the data and records
                         and adjudicate upon the legality of said proceedings under the TCA;

              vi.        Issue an Order reserving jurisdiction to this Court to resolve any issues
                         between the parties as to further permit issues;

              vii.       Issue an award of Tillman’s costs, including reasonable attorney’s fees as may
                                                       11
          Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 11 of 17
                      be allowable under law; and

              viii.   Provide for such other and further relief as the Court deems just and proper.

           COUNT IV — VIOLATION OF MO. REV. STAT. § 67.5090, ET SEQ
         (PROHIBITED CONSIDERATIONS UNDER MISSOURI SITING ACT)

        45.       Plaintiff restates and incorporates by reference paragraphs 1 through 44 above as if

fully set forth herein.

        46.       The Missouri Siting Act places restrictions on local jurisdictions in considering

applications for wireless facilities, and in particular, Section 67.5094 of the Act, entitled Prohibited

Acts by Authority, prohibits a municipality from considering certain criteria in evaluating an

application related to wireless support structures.

        47. Section 67.5094 of the Act provides:

        In order to ensure uniformity across the state of Missouri with respect to the
        consideration of every application, an authority shall not:

                  (1)     Require an applicant to submit information about, or evaluate
                  an applicant’s business decisions with respect to its designed service,
                  customer demand for service, or quality of its service to or from a
                  particular area or site;

                  (2)     Evaluate an application based on the availability of other
                  potential locations for the placement of wireless support structures or
                  wireless facilities, including without limitation the option to collocate
                  instead of construct a new wireless support structure or for substantial
                  modifications of a support structure, or vice versa . . .

                  (5)    With respect to radio frequency emissions, impose
                  environmental testing, sampling, or monitoring requirements or other
                  compliance measures on wireless facilities that are categorically
                  excluded under the Federal Communication Commission's rules for
                  radio frequency emissions under 47 CFR 1.1307(b)(1) or other
                  applicable federal law, as the same may be amended or
                  supplemented…

                  (7)      Establish or enforce regulations or procedures for
                  environmental safety for any wireless communications facility that is
                  inconsistent with or in excess of those required by OET Bulletin 65,
                  entitled Evaluating Compliance with FCC Guidelines for Human
                  Exposure to Radio Frequency Electromagnetic Fields, Edition 97-01,

                                                    12
          Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 12 of 17
                released August, 1997, and Supplement A: Additional Information for
                Radio and Television Broadcast Stations;

                (8)     In conformance with 47 U.S.C. Section 332(c)(7)(b)(4), reject
                an application, in whole or in part, based on perceived or alleged
                environmental effects of radio frequency emissions;

                (9)     Impose any restrictions with respect to objects in navigable
                airspace that are greater than or in conflict with the restrictions
                imposed by the Federal Aviation Administration;

                (10)   Prohibit the placement of emergency power systems that
                comply with federal and state environmental requirements...

                (16) Impose any requirements or obligations regarding the
                presentation or appearance of facilities, including, but not limited to,
                those relating to the kind or type of materials used and those relating to
                arranging, screening, or landscaping of facilities if such regulations or
                obligations are unreasonable. . . . [or]

                (19) Condition or require the approval of an application based on the
                applicant's agreement to permit any wireless facilities provided or
                operated, in whole or in part, by an authority or by any entity in which
                an authority has a competitive, economic, financial, governance, or
                other interest, to be placed at or collocated with the applicant's wireless
                support structure.

Id. at 67.5094(1), (2), (5), (7), (8), (9), (10), (16), and (19).

        48.     At City Council meetings, the City Council evaluated Plaintiff’s business decisions

with respect to the choice of location and environmental factors.

        49.     The City Council also evaluated Plaintiff’s Application based on the availability of

other potential locations and the possibility of collocation.

        50. Code § 405.265.E., in listing considerations for special use permits, references

aesthetic conditions such as location and placement near trees and what characteristics must be

considered for permit approval, specifically, that structures “be as visually unobtrusive as possible

by locating near existing poles or towers, or similar elements that serve to screen or divert

attention from the structure….”



                                                     13
          Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 13 of 17
        51. The City Council also inquired into whether the Proposed Tower could be collocated.

        52. Because the City evaluated criteria that were prohibited by the Missouri Siting Act

and improperly applied regulations regarding appearances and collocation of competitive

telecommunications providers, the Board’s denial violated the Missouri Siting Act, Section

67.5094(1), (2), (5), (7), (8), (9), (16), and (19) et seq.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

               i.    Declare that the City considered improper criteria in denying Plaintiff’s
                     Application, violating R.S.Mo § 67.5094;

              ii.    Issue an Order prohibiting the City from denying the Application;

           iii.      Issue an Order requiring the City to complete the ministerial act of approving the
                     Application;

           iv.       Issue a writ of mandamus directing the City to discharge its duties properly and
                     to approve the Application;

              v.     Issue an Order requiring the City to certify to this Court a true, full and complete
                     copy of the record of the acts and procedures involved in               the denial of
                     Plaintiff’s Application so that this Court may review the data and records and
                     adjudicate upon the legality of said proceedings under the TCA;

           vi.       Issue an Order reserving jurisdiction to this Court to resolve any issues between
                     the parties as to further permit issues;

           vii.      Issue an award of Tillman’s costs, including reasonable attorney’s fees as may be
                     allowable under law; and

          viii.      Provide for such other and further relief as the Court deems just and proper.

                      COUNT V — DECLARATORY RELIEF
          (FEDERAL DECLARATORY JUDGMENT ACT, 28 U.S.C. §§ 2201-2202)

        53.         Plaintiff restates and incorporates by reference paragraphs 1 through 52 above as if

fully set forth herein.

        54.         The City failed to provide any substantive written explanation of the denial of the

Application, violating the TCA.



                                                      14
           Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 14 of 17
       55.         Based on the record before the City, the City’s denial of Plaintiff’s Application is

not supported by substantial evidence, additionally violating the TCA.

       56.         The City improperly inquired into Plaintiff’s business decisions, and possible

collocation and considered environmental factors, in further violation of the Missouri Siting Act.

       57.         A real, immediate, actual, justifiable, and substantial continuing controversy exists

between Plaintiff and the City as to whether the City’s denial of Plaintiff’s Application violates the

TCA.

       58.         A real, immediate, actual, justifiable, and substantial continuing controversy exists

between Plaintiff and the City as to whether the City’s denial of Plaintiff’s Application violates

Plaintiff’s rights under Missouri law.

       59.          There is a bona fide, actual, present, and practical need for a declaration of

Plaintiff’s right to the Permit for the Proposed Tower on the Property.

       60.         Plaintiff’s interest in the declaration of its rights is actual and adverse to those of

the City.

       61.         All conditions precedent to the relief demanded herein have been performed.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

              i.    Issue an Order declaring that the City failed to provide a substantive written
                    denial
                    of Plaintiff’s Application, in violation of the TCA;
             ii.    Issue an Order declaring that the City failed to act on Plaintiff’s Application
                    within    120 days, in violation of the Missouri Siting Act, and Plaintiff’s
                    Application is deemed approved;

            iii.    Issue an Order declaring that the City’s denial of Plaintiff’s Application is not
                    supported by substantial evidence in the written record, in violation of the TCA;
            iv.     Issue an Order declaring that the City considered improper criteria in denying
                    Plaintiff’s Application, violating the Missouri Siting Act;

             v.     Issue an Order declaring Plaintiff’s right to the Permit as requested in Plaintiff’s
                    Application;

                                                      15
            Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 15 of 17
 vi.    Issue an Order reserving jurisdiction to this Court to resolve any issues between
        the parties as to further permit issues;

vii.    Issue an award of Tillman’s costs, including reasonable attorney’s fees as may be
        allowable under law; and

viii.   Provide such other and further relief as the Court deems just and proper.

                                    Respectfully submitted,

                                    JOHN E. TAYLOR, LC.

                                    /s/ John E. Taylor____________
                                    John E. Taylor, MO# 38598
                                    Office: Corporate Woods, Building 55
                                    9300 West 110th Street, Suite 620
                                    Overland Park, Kansas 66210
                                    Mail: P.O. Box 25345
                                    Overland Park, Kansas 66225
                                    Telephone: (913) 387-3188
                                    Telecopier:(913) 387-3198
                                    E-mail: johntaylor@johntaylorlc.com
                                    Website: johntaylorlc.com
                                    ATTORNEY FOR PLAINTIFF TILLMAN
                                    INSTRASTRUCTURE LLC




                                        16
Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 16 of 17
Case 2:21-cv-04101-WJE Document 1 Filed 05/12/21 Page 17 of 17
